DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
2.	Claims 1-10 as originally filed on October 15, 2019 are pending, and have been examined on the merits.  

Claim Objections
3.	Claims 1 & 5-10 are objected to because of the following informalities:  
	a.	Claim 1 recites “composite multi-layer main body” in line 2, and “main body” in lines 2-3, 5, & 6.  Dependent claims 5, 7, & 8 each recite “composite multi-layer main body,” while dependent claim 9 recites “main body.”  Applicant should select and utilize consistent terminology to refer to the “composite multi-layer main body” in independent claim 1, as well as in the claims that depend therefrom.  	
	b.	In claim 1, line 3, the recitation of “over eyes of the face of a user” should instead recite --over eyes of a face of a user--.
c.	In claim 5, line 1, the recitation of “a inner layer” should instead recite --an inner layer-- for grammatical reasons.  
d.	In claim 5, line 3, the recitation of “said heater plate, vibrators, magnet disks being located…” should instead recite --said heater plate, vibrators, and magnet disks being located-- for grammatical reasons.  
claim 6, lines 1-2, the recitation of “an adjustable belt mounted to two buckles located at two ends of said frame” should instead recite --an adjustable belt mounted to two buckles respectively located at two ends of said frame--. 
f.	In claim 9, line 1, the recitation of “a one time use disposable cloth plate” should instead recite --a one-time use disposable cloth plate-- for grammatical reasons.  
g.	In claim 10, lines 1-2, the recitation of “two elastic cords located transversely over two side portions of said rear layer” should instead recite --two elastic cords respectively located transversely over two side portions of said rear layer--. 
h.	In claim 10, lines 2-3, the recitation of “for removably mounted said disposable cloth plate on said mask” should instead recite --for removably mounting said disposable cloth plate on said mask-- for grammatical reasons.   
Appropriate correction is required.

Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

5.	Claims 2-5 & 7-10 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
6.    	Claim 2 is a dependent apparatus claim that includes a positive recitation of a method step, i.e., “said vibrators are activated by said pulse control circuit after said heater plate has been activated…” A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. See In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 1318, 97 USPQ2d 
7.	Claims 3 & 4 are rejected as ultimately depending from a claim (claim 2) rejected under 35 U.S.C. 112(b).
8.    	Claim 4 is a dependent apparatus claim that includes a positive recitation of a method step, i.e., “said heater plate reaches a stable warming temperature of 43 to 46ºC. in 2 minutes after being activated…” A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. See In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 1318, 97 USPQ2d 1737, 1748-49 (Fed. Cir. 2011).  As such, one of ordinary skill in the art would not be reasonably apprised of the scope of the invention of claim 4. Clarification is required.  Examiner suggests reciting “wherein said heater plate is configured to…” or “wherein said heater plate is adapted to…” to obviate the rejection. 
9.	Claim 5 recites the limitation “a rear layer” in line 2.  This recitation renders the claim indefinite as it is not clear whether the recited “a rear layer” is the same “a fabric rear layer” recited in lines 3-4 of independent claim 1 (from which claim 5 depends), or a separate/additional “rear layer.”  Clarification is required. 
10.	Claim 7 recites the limitation “a rear layer” in line 2.  This recitation renders the claim indefinite as it is not clear whether the recited “a rear layer” is the same “a fabric rear layer” recited in lines 3-4 of independent claim 1 (from which claim 7 ultimately depends), or a separate/additional “rear layer.”  Clarification is required. 
11.	Claims 8-10 are rejected as ultimately depending from a claim (claim 7) rejected under 35 U.S.C. 112(b).



Claim Rejections - 35 USC § 103
12.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

13.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
14.	Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2003/0056281 to Hasegawa ("Hasegawa") in view of U.S. Patent Application Publication No. 2003/0195438 to Petillo ("Petillo"), further in view of U.S. 2012/0222192 to Carey et al. (“Carey”), U.S. Patent Application Publication No. 2012/0065556 to Smith et al. (“Smith”), and U.S. Patent No. 6,155,995 to Lin (“Lin”).  
15.	Regarding claim 1, Hasegawa teaches a therapeutic eye mask comprising: 
a composite multi-layer main body [the various layers of eye mask (10) - see FIGS. 2-3] mounted inside a… frame [edge frame (16) - ¶[0042]; FIGS. 1-3], 
e.g., ¶[0049]; FIGS. 1, 2, & 8]; 
said main body having a fabric [cloth - ¶[0044]] rear layer [the outer layer of each eye pad (20) that faces/contacts the eyes of a wearer - ¶’s [0044], [0045], [0049]; FIG. 3]; 
a plurality of magnet disks mounted in said main body [magnetic bodies (13) - ¶’s [0010], [0012], [0044]; FIGS. 2, 3, 7; note: magnetic bodies (13) are shown as disk-shaped in, e.g., FIG. 2; Hasegawa further teaches that they may be of a variety of shapes [see ¶[0010]; as such, the particular shape would also have been an obvious matter of design choice to one having ordinary skill in the art, before the effective filing date of the claimed invention]; 
a heater [warming member (21) - ¶’s [0014]-[0016], [0043], [0046]-[0050]; FIGS. 2, 3, 5, 6]… and a plurality of vibrators [vibrators (30) - ¶’s [0052]-[0055]; FIGS. 7-8] mounted inside said main body [FIGS. 7-8]; 
an electrical controller [controller box (32) - ¶[0053]; FIGS. 7, 8, 10] electrically connected to… said vibrators [¶’s [0053], [0054]]; 
said electrical controller [(32)] having a pulse control circuit [¶’s [0053]-[0055]] and a timer [vibration timer (38)- ¶’s [0053]-[0054]]; and 
a first switch [vibrator-control dial (36) - ¶’s [0053], [0054]; FIGS. 7, 10] provided on said electrical controller, said first switch [(36)] being operative for activating… said vibrators [¶’s [0053], [0054]]. 
	A.	FLEXIBLE, PLASTIC FRAME {Petillo}
While (as noted above) Hasegawa teaches a frame [edge frame (16)], Hasegawa is silent as to the material of the frame.  As such, Hasegawa does not explicitly teach that edge frame (16) is a flexible plastic frame. 

As one example, Petillo, in a similar field of endeavor, teaches a treatment device for treating glaucoma [¶[0001]] that warms and vibrates the eye, as well as subjects the eye to magnetic flux for healing purposes [¶[0016]].  With reference to FIG. 1, treatment device (1000) includes a frame portion (100) that wraps around the head (500) of a patient like a pair of goggles [¶[0016]].  Petillo teaches that frame portion (100) may be fabricated from plastic, including, e.g., ABS plastic (a known flexible plastic) among many other materials [see ¶[0017] (“Many other materials for use in fabricating frame portions 100 and 101 can be routinely determined by one of ordinary skill in the art without undue experimentation”)].        
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Hasegawa such that edge frame (16) comprises a flexible plastic, as taught by Petillo, since such modification amounts merely to use of an art-recognized frame material, and it has been held that the selection of a known material based on its suitability for its intended use support[s] a prima facie obviousness determination.  Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). 
	B.	HEATER PLATE, CONTROLLER, USB CONNECTOR {Carey} 
As noted above, Hasegawa teaches the use of a heater [warming member (21)].  The heater [(21)] may comprise, e.g., a powder-type exothermic material, or a small-sized far-infrared ray heat-generating device [see ¶’s [0015], [0046]].  
The combination of Hasegawa and Petillo (as set forth above) does not, however, teach the following emphasized claim limitations:
a heater plate … mounted inside said main body;
an electrical controller electrically connected to said heater plate; and
a USB connector for connecting said electrical controller to an electrical supply.
	Carey, in similar field of endeavor, teaches an eye mask with an internal heating mechanism worn over the eye and sinus regions of the wearer [Abstract, FIG. 1A].  More particularly, Carey teaches that eye mask (10) comprises numerous layers [FIG. 3A], including a temperature control circuit layer (43) including a heater (51) [¶’s [0029], [0033]; FIGS. 3A, 4].  Heater (51) may comprise a plurality of heating wires distributed through the temperature control circuit layer [¶[0033]].  As broadly as currently claimed, Examiner considers temperature control circuit layer (43) with heater (51) to be a heater plate [i.e., a thin, flat sheet of material - see FIG. 3A].    
Carey further teaches an electrical controller [external control enclosure (20) - ¶’s [0017]-[0024]; FIGS. 2, 5] electrically connected to said heater plate for controlling the temperature and duration of heating [see, e.g., ¶’s [0022]-[0024]].  Examiner additionally notes that Carey also teaches that it was known to have controls for the eye mask alternatively located on an external surface of the mask (similar to the arrangement of Hasegawa) - see ¶[0017]].  
Additionally, Carey teaches that it was known to utilize a USB connector for connecting the electrical controller to an electrical supply [see ¶[0035] (“In some embodiments, a control enclosure 20 may have a power jack 31, the power jack 31 configured for receiving a plug of a wall charger 32. In some embodiments, the eye mask 10 may be powered via the wall charger 32, to power the temperature control circuit of the mask and/or to recharge batteries contained within the mask or the control enclosure 20. Wall chargers and connections of wall chargers to enclosures are well understood in the art, wall chargers including AC connections to household power and DC connections to vehicle power, and connections of wall chargers to enclosures including barrel connectors, USB connectors, etc., and all such chargers and connections are contained within the disclosure of this invention”)]. 
KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).  As modified, the controller of Hasegawa/Petillo/Carey would also be used to control the heater plate in addition to the vibrators.
	Likewise, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the combination of Hasegawa and Petillo to include a USB connector for connecting said electrical controller to an electrical supply, as taught by Carey, since such a connection/charging technique was clearly recognized as part of the ordinary capabilities of one skilled in the art (as demonstrated by Carey), and one of ordinary skill in the art would have been capable of applying this known technique to a known device (the device of Hasegawa/Petillo), and the results (power supply) would have been predictable to one of ordinary skill in the art.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).
	C.	FIRST SWITCH {Smith} 
	Hasegawa teaches the use of various control switches & dials [¶’s [0053]-[0055]], as does Carey [e.g., ¶’s [0022]-[0024]]. 
	The combination of Hasegawa, Petillo, and Carey (as set forth above), however, does not explicitly teach:
a first switch provided on said electrical controller, said first switch being operative for activating said heater plate and said vibrators.
However, it was well known in the art, before the effective filing date of the claimed invention, to utilize a single switch for activating more than one device component.
Smith, in a similar field of endeavor, teaches a device for stimulating the meibomian glands of the eyelid [Abstract] both mechanically and thermally at the same time [¶[0002]].  More particularly, Smith teaches that is was known to provide a single switch [switch (6)] for allowing the massaging action of the eyepiece (5) to be activated in combination with heat [see ¶[0109] (“a switch 6, which, in a preferred embodiment, allows the massaging action of the eyepiece 5 to be activated either alone or in combination with heat”)].   
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the combination of Hasegawa, Petillo, and Carey such that a first switch provided on said electrical controller be operative for activating said heater plate and said vibrators, since such a control/actuation technique was clearly recognized as part of the ordinary capabilities of one skilled in the art (as demonstrated by Smith), and one of ordinary skill in the art would have been capable of applying this known control/actuation technique to a known device (the device of Hasegawa, Petillo, and Carey), and the results (activating the heater plate and the vibrators) would have been predictable to one of ordinary skill in the art.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).  Still further, such a modification would simplify use for the user by avoiding the need to independently activate/control each separate therapeutic component of the eye mask.
D.	SECOND SWITCH {Lin}
Finally, the combination of Hasegawa, Petillo, Carey, and Smith (as set forth above) does not explicitly teach:
a second switch provided on said electrical controller, said second switch being operative for selection of a plurality of massage motions by said vibrators.	Lin, in a similar field of endeavor, teaches a multifunctional eye mask, and in particular, a lightweight eye mask which provides a comfortable heat healing massage, intermittent massage and vibrating massage to the eyes of the wearer [col. 1, ll. 5-12].  Lin teaches that the a pair of vibration motors 17 are mounted within the main body 10, corresponding to the eyes of the human body. The action of the vibration motor 17 is that the vibration action can evenly massage the surrounding of the eyes. The wearer can adjust the controller 30 so as to provide the most suitable massage action to the wearer”)].  Lin also teaches use of controlling switches and adjusting knobs to facilitate various actions, including for selection of automatic massage sequences [col. 3, ll. 12-18]. 
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the combination of Hasegawa, Petillo, Carey, and Smith to include a second switch provided on said electrical controller, said second switch being operative for selection of a plurality of massage motions by said vibrators, as taught by Lin, since such a control/actuation technique was clearly recognized as part of the ordinary capabilities of one skilled in the art (as demonstrated by Lin), and one of ordinary skill in the art would have been capable of applying this known control/actuation technique to a known device (the device of Hasegawa, Petillo, Carey, and Smith), and the results (selection of a desired massage motion) would have been predictable to one of ordinary skill in the art.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).  
16.	Regarding claim 2, the combination of Hasegawa, Petillo, Carey, Smith, and Lin teaches all of the limitations of claim 1 for the reasons set forth in detail (above) in the Office Action.  
	As best understood (see rejection under § 112(b) above), the combination of Hasegawa, Petillo, Carey, Smith, and Lin further teaches wherein said first switch is operative to activate said heater plate and said vibrators are activated by said pulse control circuit after said heater plate has been activated, and said heater plate and said vibrators being operative in combination for a total period of 15 minutes.  Note that Hasegawa teaches a vibrator timer [see ¶’s [0053]-[0055]], and the heater of Carey (which has been incorporated into the combination of Hasegawa, Petillo, Carey, Smith, and Lin) includes a heating duration control [see ¶[0023]], such that the treatment time for both vibrations and heating would be adjustable as desired (based on, e.g., a given desired treatment plan).  Because the device of Hasegawa, Petillo, Carey, Smith, and Lin comprises the same structure as the claimed device (as set forth above in the rejection of independent claim 1), it is capable of performing the same functions as the claimed device, including said first switch is operative to activate said heater plate and said vibrators are activated by said pulse control circuit after said heater plate has been activated, and said heater plate and said vibrators being operative in combination for a total period of 15 minutes.  While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997). Additionally, where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
17.	Regarding claim 3, the combination of Hasegawa, Petillo, Carey, Smith, and Lin teaches all of the limitations of claim 2 for the reasons set forth in detail (above) in the Office Action.  
	While Lin further teaches that it was known to use an LED indicator to indicate “working status” [see col. 2, ll. 47-50], the combination of Hasegawa, Petillo, Carey, Smith, and Lin does not explicitly teach a first indicating light operative to indicate said heater plate has been activated, and a second indicating light operative to indicate said vibrators have been activated.
both a heater plate and vibrators [i.e., components providing separate/distinct functionality], it would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the combination of Hasegawa, Petillo, Carey, Smith, and Lin to utilize a separate LED indicator associated with activation of each device component, including providing a first indicating light operative to indicate said heater plate has been activated, and a second indicating light operative to indicate said vibrators have been activated, so that a user/wearer could more easily determine whether either or both of the heater plate and vibrators were active at any given time, thereby increasing the safety and effectiveness of the device.  Still further, it has been held that a mere duplication of parts has no patentable significance unless a new and unexpected result is produced.  In reHarza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).  In the instant case, there is no evidence that merely adding a second LED indicator such that one LED indicator is used for heater plate activation and another is used to indicate vibrator activation would result in any new or unexpected result.    
18.	Regarding claim 4, the combination of Hasegawa, Petillo, Carey, Smith, and Lin teaches all of the limitations of claim 3 for the reasons set forth in detail (above) in the Office Action.  
	As best understood (see rejection under § 112(b) above), the combination of Hasegawa, Petillo, Carey, Smith, and Lin further teaches wherein said heater plate reaches a stable warming temperature of 43 to 46ºC. in 2 minutes after being activated.  Because the device of Hasegawa, Petillo, Carey, Smith, and Lin comprises the same structure as the claimed device (as set forth above), it is capable of performing the same functions as the claimed device, including wherein said heater plate reaches a stable warming temperature of 43 to 46ºC. in 2 minutes after being activated.  While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, claim 5, the combination of Hasegawa, Petillo, Carey, Smith, and Lin teaches all of the limitations of claim 1 for the reasons set forth in detail (above) in the Office Action.  
As best understood (see rejection under § 112(b) above), Hasegawa further teaches a inner layer of resilient sponge material [see ¶[0044] “sponge material”] sandwiched between a front layer [front panel (14) - ¶[0041]; FIG. 3] and a rear layer [the outer layer of each eye pad (20) that faces/contacts the eyes of a wearer - ¶’s [0044], [0045], [0049]; FIG. 3] of said composite multi-layer main body; and said heater plate, vibrators, magnet disks being located within said inner layer [note: as broadly as claimed, the inner layer comprises the entire portion between front panel (14) and the outer layer of each eye pad (20) that faces/contacts the eyes of a wearer; and the heater plate, vibrators (30), and magnet disks (13) are all located between these two layers - as clearly seen in FIGS. 3-4].
20.	Claim 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Hasegawa, Petillo, Carey, Smith, and Lin, as applied to claim 1 above, and further in view of U.S. Patent Application Publication No. 2017/0139235 to Liu ("Liu").
21.	Regarding claim 6, the combination of Hasegawa, Petillo, Carey, Smith, and Lin teaches all of the limitations of claim 1 for the reasons set forth in detail (above) in the Office Action.  
	Hasegawa teaches a constriction band (12) used for mounting said eye mask comfortably on the face of a wearer over the wearer's eyes [¶’s [0041], [0049]; FIGS. 1, 8].
	Carey further teaches that eye mask (10) includes an adjustable belt, said belt being adjustable for mounting said eye mask comfortably on the face of a wearer over the wearer's eyes [see ¶[0015] (“In different embodiments, the one or more cloth straps may have different fasteners such as snaps, adjustable buckles, or other such designs to permit adjustment of the eye mask 10 to be comfortably worn over different sized heads. In some embodiments, the straps are not cloth but are made of a different material. In another embodiment, the eye mask 10 may have a single elastic strap, the single elastic strap being attached to each of the left and right side of the mask proximate to the temples of the wearer, where the single elastic strap goes around the head of the wearer. In some embodiments, the single elastic strap is adjustable for size”)].  Carey does not, however, explicitly teach that the adjustable belt is mounted to two buckles located at two ends of said frame.
	As such, the combination of Hasegawa, Petillo, Carey, Smith, and Lin does not explicitly teach the following emphasized limitations:	an adjustable belt mounted to two buckles located at two ends of said frame, said belt being adjustable for mounting said eye mask comfortably on the face of a wearer over the wearer's eyes.	However, Liu, in a similar field of endeavor, teaches multi-function eye-care massage glasses [¶[0001], with two buckles (800) located at two ends of a frame for adjustability [see annotated FIG. 2 below, and ¶[0068]].  

    PNG
    media_image1.png
    435
    545
    media_image1.png
    Greyscale

It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the combination of Hasegawa, Petillo, KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).  
22.	Regarding claim 7, the combination of Hasegawa, Petillo, Carey, Smith, Lin, and Liu teaches all of the limitations of claim 6 for the reasons set forth in detail (above) in the Office Action.  
As best understood (see rejection under § 112(b) above), Carey further teaches wherein said composite multi-layer main body has a rear layer made of a smooth feel, resilient fabric material [see ¶[0031] (“the bottom layer 46 of the eye mask 10 includes decorative fabric, such as sateen or flannel. The bottom layer 46 comes into contact with the face of the wearer 1 and may alternatively be constructed of other soft material such as satin, jersey, breathable cotton or other suitable fabric”)]. 
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the combination of Hasegawa, Petillo, Carey, Smith, Lin, & Liu such that said composite multi-layer main body has a rear layer made of a smooth feel, resilient fabric material, as taught by Carey, so as to provide additional comfort for the wearer of the eye mask. 23.	Regarding claim 8, the combination of Hasegawa, Petillo, Carey, Smith, Lin, and Liu teaches all of the limitations of claim 7 for the reasons set forth in detail (above) in the Office Action.  
While Hasegawa further teaches that said composite multi-layer main body has a front layer [front panel (14), which may be provided as a shade plate - see  ¶[0041]], the combination 
However, it would have been an obvious matter of design choice to one having ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the combination of Hasegawa, Petillo, Carey, Smith, Lin, & Liu such that the front layer may be made of a silicon spray-treated plastic material, since applicant has not disclosed that such a material solves any stated problem or is for any particular purpose.24.	Regarding claim 9, the combination of Hasegawa, Petillo, Carey, Smith, Lin, and Liu teaches all of the limitations of claim 8 for the reasons set forth in detail (above) in the Office Action.  
	Carey further teaches a one time use disposable cloth plate [bottom layer (46)] mountable removably over said rear layer of said main body [see ¶[0031] (“In different embodiments, a bottom layer 46 is affixed to the rest of the layers with hook-and-loop or other non-permanent fasteners such that it may be temporarily removed from the eye mask 10”); as broadly as claimed, the bottom layer (46) satisfies the claim limitation in that it is capable of being removed from the main body after one use and disposed of].  25.	Regarding claim 10, the combination of Hasegawa, Petillo, Carey, Smith, Lin, and Liu teaches all of the limitations of claim 9 for the reasons set forth in detail (above) in the Office Action.  
	While Carey teaches that bottom layer (46) may be affixed to the rest of the layers using non-permanent fasteners [¶[0031]], Carey does not explicitly teach that such non-permanent fasteners comprise two elastic cords located transversely over two side portions of said rear layer for removably mount[ing] said disposable cloth plate on said mask.
	However, it would have been an obvious matter of design choice to one having ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the 
Conclusion
26.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bradford C. Blaise whose telephone number is (571)272-5617.  The examiner can normally be reached on Monday - Friday 8 AM-5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on 571-272-4764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BCB/
Examiner, Art Unit 3794

/KAITLYN E SMITH/Primary Examiner, Art Unit 3794